Citation Nr: 0123032	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  00-24 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1962.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the RO in March 2000.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  



FINDINGS OF FACT

1.  By rating decision dated in March 2000, the RO granted 
service connection for major depression and assigned a 30 
percent rating, effective in April 1993, and assigned a 100 
percent rating, effective in November 1999; the RO noted that 
the assigned 100 percent evaluation was not considered 
permanent and was subject to future review examination.  

2.  The medical evidence shows that the veteran, who is 59 
years old, is suffering from total impairment due to the 
service-connected major depression that is permanent.  



CONCLUSION OF LAW

The criteria for basic eligibility for Dependents' 
Educational Assistance under Chapter 35 are met.  38 U.S.C.A. 
§§ 3500, 3501, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.807, 3.327, 3.340, 21.3021(a)(2) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child, 
spouse, or surviving spouse of a veteran who meets certain 
basic eligibility requirements.  As pertinent to this appeal, 
basic eligibility exists if the veteran has a permanent total 
service-connected disability.  38 U.S.C.A. §§ 3500 and 3501 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.807 (2000).  

By rating decision dated in March 2000, the RO granted 
service connection for a depressive disorder and assigned a 
30 percent evaluation, effective in April 1993, and then a 
100 percent evaluation, effective in November 1999.  The RO 
also determined that the assigned 100 percent evaluation was 
not considered permanent and was subject to future review 
examination.  

The veteran avers that his disability is both total and 
permanent, in that he is permanently unable to work, and that 
Chapter 35 benefits are warranted.  

Total disability exists when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a).  Total disability may or 
may not be permanent.  Permanence of total disability exists 
when such impairment is reasonably certain to continue 
throughout the life of the disabled person.  38 C.F.R. § 
3.340(b).  

Generally, re-examinations will be requested when there is a 
need to verify either the continued existence or current 
severity of a disability.  38 C.F.R. § 3.327.  Re-
examinations will generally be scheduled more than two years, 
but less than five years, within the judgment by the rating 
board.  38 C.F.R. § 3.327(b)(1).  

No periodic re-examination will be requested when the 
disability is established as static, 38 C.F.R. § 
3.327(b)(2)(i), where the disability from disease is 
permanent in character and of such nature that there is no 
likelihood of improvement, 38 C.F.R. § 3.327(b)(2)(iii), and 
in cases of veterans over 55 years of age, 38 C.F.R. § 3.327 
(b)(2)(iv).  

The evidence shows that the veteran has been treated at a VA 
mental health facility since 1990.  The current medical 
evidence pertinent to this case includes the report of a 
November 1999 VA examination, and a letter from the veteran's 
private physician, dated in January 2000.  

The November 1999 VA examination report shows that the 
examiner diagnosed the veteran with major depression, 
recurrent, in a partial remission with medication and 
treatment, and a GAF score of 40.  The examiner also found 
that the veteran had a severe impairment in functioning, that 
he was not able to work due to his service-connected 
tinnitus, and that the depression was an added factor.  

The VA examiner next explained that the severe level of 
impairment was due both to the service-connected tinnitus and 
depression.  Specifically, it was noted that, since his 
depression was long-standing and required large doses of 
medication, his depression was likely severely disabling 
apart from the tinnitus.  The examiner also noted that the 
veteran was born in June 1942.  

Undated records from the Social Security Administration show 
that the veteran was in receipt of disability benefits from 
April 1999.  

A January 2000 letter from the veteran's private physician 
reviews the veteran's treatment since July 1998.  That 
examiner found that the veteran's depressive disorders were 
due to his tinnitus, and that his "psychological and 
psychiatric disorders have resulted in his social isolation, 
profound restrictions in his lifestyle and other significant 
restrictions in his lifestyle."  

The examiner then found that the veteran was disabled to work 
due to the severe psychological and neurologic conditions, 
that ongoing treatment was necessary for the remainder of his 
life, and that the veteran was permanently disabled from 
performing any type of work activities.  

Initially, it is noted that the rating decision indicated 
that the veteran's service-connected major depression, 
evaluated as 100 percent disabling from November 1999, was 
subject to future examinations and was not considered 
permanent.  

However, this Member of the Board concludes that the 
veteran's service-connected major depression, evaluated as 
100 percent disabling, is permanent in character and of such 
nature that there is no likelihood of improvement.  38 C.F.R. 
§ 3.327(b)(2)(iii).  

It is noted in this regard that, although the veteran's 
depression was noted to be in partial remission in November 
1999, it was at that point considered to be long-standing, 
required large doses of medication, and was determined to be 
severely disabling alone, productive of a GAF score of 40.  

The January 2000 letter from the veteran's private physician 
shows that he was next determined to be too disabled to work 
due to the severe psychological and neurologic conditions, 
that ongoing treatment was necessary for the remainder of his 
life, and that the veteran was permanently disabled from 
performing any type of work activities.  

There is no evidence to show that the veteran's service-
connected major depression is subject to improvement beyond 
the partial remission with medication and treatment shown in 
the November 1999 VA examination report, the results of which 
formed the basis for the 100 percent evaluation.  In fact, 
the evidence tends to show that the veteran's condition has 
deteriorated.  In addition, it is noted that the veteran is 
currently 59 years old.  38 C.F.R. § 3.327 (b)(2)(iv) (2000).  

Thus, it is determined that the veteran's impairment is 
reasonably certain to continue throughout his life and that 
permanence of the veteran's total disability rating is shown 
to exist.  38 C.F.R. § 3.340(b).  Therefore, basic 
eligibility for Chapter 35 educational benefits is 
established.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In this case, even though the medical 
records relating to the veteran's SSA disability claim have 
not been received by VA, a remand is not required to obtain 
those records given the favorable action taken in this case.  

That is, the questions to be addressed by the Board in this 
case are whether basic Chapter 35 eligibility is established 
and  whether the 100 percent disability rating is permanent 
in nature.  Ample evidence is of record with respect to that 
specific issue.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  



ORDER

Chapter 35 benefits are granted, subject to the applicable VA 
laws and regulations pertaining to the disbursement of VA 
funds.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 


